DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 06/13/2022 has been entered. Claims 1-21 are pending in the application. 
Applicant has stated on page 9 of the Remarks under “Objection to the claims” that claim 5 is cancelled; however, that is not the case. Examiner notes that the Applicant states at the beginning of the Remarks document that only claims 1-4 and 6-21 are currently pending in the application; however, since claim 5 has not been cancelled in the claim set, it is still pending in the application. 
Applicant's amendment to claims 3,6,9,14, 19 and 21 overcome some of the claim objections previously set forth in the Non-Final Office Action. Amendment to the claims to do not overcome the following claim objections previously set forth in the Non-Final Office Action: 
Claim 5 objected to because of the following informalities:  Claim 5.  The claim should recite, "to convert one or more digitally processed signals". 
Appropriate correction is required.
Claim 14 objected to because of the following informalities:  Claim 14 recites the acronym "BOC" in "a dual channel wide dynamic range radio frequency (RF) frond end . The acronym “BOC” has not been defined prior to its use. The acronym should be defined at its first occurrence which is in claim 14. 
 Appropriate correction is required.
Applicant's amendment to claims 2, 9, 10 and 16 overcome the 35 U.S.C. 112(b) rejections previously set forth in the Non-Final Office Action. 
Examiner would like to point out that claim 18 has been amended however, it is indicated as “Original”. Appropriate correction is required. 

Response to Arguments
Applicant’s arguments, page 9 under “Claim Interpretation”,  are not persuasive. The Examiner asserts that although structure is provided in the disclosure regarding the "an antijam (AJ) signal processing unit",  "automatic gain control (AGC) module" and the "automatic gain control (AGC) unit", these limitations still invoke 35 U.S.C. 112(f) according to the 3-prong test. As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
The limitations, "an antijam (AJ) signal processing unit",  "automatic gain control (AGC)
module” and the "automatic gain control (AGC) unit" all meet the 3-prong test stated above. 
Therefore, the invocation of 35 U.S.C. 112(f) on the limitations as stated in the Non-final Office Action are maintained. If the Applicant would like to remove the invocation of 35 U.S.C. 112(f) on the limitations as stated in the Non-final Office Action, then amendment to the claims is required to remove the “means substitute” of “device”, “unit” and “module”.   
Applicant’s argument, first paragraph on page 15, in regards to the reference Dafesh (US 9654158 B2), is not persuasive. Applicant argues that the reference Dafesh cannot be used as prior art as it is a patent that is both invented by the same inventor and owned by the same Applicant and that the reference cannot be used as prior art under 35 U.S.C. 102 (b)(2)(C). The Examiner asserts that the reference can be used as prior art under 35 U.S.C. 102 (a)(1). The reference Dafesh is indeed a patent by the same inventor and owned by the same applicant; however, the patent was published on May 16, 2017, which is more than 1 year before the effective filing date of July 9, 2019 of the instant application. Therefore, the reference Dafesh can be used as prior art under 35 U.S.C. 102 (a)(1). As such, independent claims 11, 14 and 19 and their dependent claims are rejected under the same cited section and rationales previously set forth in the Non-Final Office Action. 
Applicant’s arguments, page 14 under “Claim Rejections Under 35 U.S.C. 102/103”, with respect to amendments to independent claim 1 are moot based on the new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dafesh (US 9654158 B2, the citations corresponding to provided reference copy) in view of Simic (US 20090268788 A1).

Regarding claim 1, Dafesh discloses [Note: what Dafesh fails to disclose is strike-through]
A narrowband anti-jam signaling system (Paragraph 244, “Anti jam receivers, in which the present circuits and methods can facilitate resistance to a wide variety of potential jamming sources, whether such sources are intentional or unintentional, including consumer goods that can radiate unauthorized energy into critical military use bands.”) configured to operate on narrow band navigation signals (Paragraph 112, “For example, as applied to suppression of interference in communication or navigation systems, an adaptive temporal amplitude filter can be used to notch out the frequency components of the interference that vary differently than do the frequency components of the desired signal. Illustratively, based upon the amplitude of the interference signal being substantially constant, or slowly varying relative to the rate of the desired signal, the frequency spectrum of the interference amplitude can appear to be narrow relative to that of the desired signal, even if the frequency spectra of the interference signal and the desired signal completely overlap in the I/Q domain.”; therefore, the system is configured to operate on narrow band navigation signals by using an adaptive temporal amplitude filter (notch filtering)), comprising: 
an antijam (AJ) signal processing unit configured to suppress a jammer power down to a predetermined level of the narrowband AJ signaling system (Paragraph 48, “Optional threshold circuit 110 can be configured so as to compute the amplitude, average amplitude, and amplitude residual determined from the difference between the amplitude and the average amplitude, or optional threshold circuit 110 can be configured so as to accept the amplitude and amplitude residual that is computed by interference suppression circuit or some other circuit 120 [tantamount to AJ processor] in receiver 10. Optional threshold circuit 110 can be configured so as to provide a gating signal to control the signal values going into interference suppression circuit 120 and/or can be configured so as to provide a second gating signal to bypass interference suppression circuit 120 based upon the amplitude being below a predetermined value.”) comprising; 
a narrowband signal receiver (Fig. 1 A, element 10,. “Receiver”) configured to process a narrowband navigation signal (Paragraph 112, “For example, as applied to suppression of interference in communication or navigation systems, an adaptive temporal amplitude filter can be used to notch out the frequency components of the interference that vary differently than do the frequency components of the desired signal. Illustratively, based upon the amplitude of the interference signal being substantially constant, or slowly varying relative to the rate of the desired signal, the frequency spectrum of the interference amplitude can appear to be narrow relative to that of the desired signal, even if the frequency spectra of the interference signal and the desired signal completely overlap in the I/Q domain.”; therefore, the system is configured to operate on narrow band navigation signals by using an adaptive temporal amplitude filter), wherein 
an input to the AJ signal processing unit is configured to receive samples from a high- precision analog-to-digital converter (ADC) (Fig. 3D depicts the Digital processor placed between the ADC and Signal Receiver) 
the AJ signal processing unit is configured to process the samples to reduce contribution due to jamming (Paragraph 89, “In still another nonlimiting example, TH1 can be selected so as to maximize the average SNR of the desired signal or to minimize a measured jammer to noise ratio, or both. For example, a least mean-square (LMS) algorithm, or other suitable minimization algorithm, can adapt one or both of TH1 and TH2 to maximize the SNR of the desired signal, or to minimize the measured interference to noise ratio (INR).”, where the process is performed on the signal processor), and 
the narrowband signal receiver is configured to receive the processed samples with reduced contribution from jamming (Paragraph 47, “FIG. 1A, receiver 10 can include an antenna/analog conditioner 11 configured to receive a signal that includes the interference signal and the desired signal; optional analog-to-digital (A/D) converter 12; signal processor 13 configured to process the received signals in order to perform conventional receiver functions such as synchronization, demodulation, decoding and other functions; and interference reduction circuit 100 disposed therebetween.”, where the receiver 10 includes the signal processor which processes the samples with reduced contribution from jamming).  
Simic discloses, 
a high-precision analog-to-digital converter (ADC) having 18 or more bits (Paragraph 0112, “Such attenuation may be performed on the signal in the analog domain and/or digitally. In one implementation, a selectable attenuation is performed on a high-dynamic-range digital signal (e.g. 12 to 18 bits) before the signal is converted to a lower resolution (e.g. 4 bits) for further processing.”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Dafesh with Simic to incorporate the feature of, a high- precision analog-to-digital converter (ADC) having 18 or more bits.  Both Dafesh and Simic are considered analogous art as they disclose receivers configured to receive signals from a satellite in the presence of a jammer. However, Dafesh fails to disclose that the ADC being used has 18 or more bits. This feature is disclosed by Simic. There are varying definitions for what is considered a high precision ADC and what is considered a low precision ADC. The applicant of the instant application has stated high precision ADCs to be one that operates at or greater than 18 bits. This is a precision that is programmable and depends on the kind of optimization of the results desired from the system. This feature is disclosed by Simic when it states that the high-dynamic-range digital signals are processed from 12 to 18 bits. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the Dafesh with Simic to incorporate the feature mentioned above and to make the ADC to perform at 18 bits or greater precision. The incorporation of these features would allow for a more precise digitization of the signal and thus lead to a more efficient system. 
Regarding claim 2, Dafesh further discloses
The system of claim 1, wherein the predetermined level is determined by a thermal noise floor of the narrowband signal receiver (Paragraph 150, “In some embodiments, for each sample for which M.sub.K is equal to or exceeds M.sub.TH, indicating the presence of interference, the value of the magnitude can be replaced by a constant M.sub.0, where M.sub.0≧0. For example, in some embodiments, all values of M.sub.K that satisfy this condition can have their real part set to the average noise floor and their imaginary part set to zero.”).  

Regarding claim 3, Dafesh further discloses 
The system of claim 1, wherein the antijam signal processing unit comprises a wide dynamic range radio frequency (RF) front end (FIG.1B, the “Analog Condition/Downconverter” 11) and automatic gain control (AGC) module (FIG. 1B, the “Analog Conditioner/Downconverter” 11, acts as the Automatic Gain Control module) configured to amplify incoming RF signals and filter unwanted RF signals prior to digitization (Paragraph 0050, “Antenna/analog conditioner 11 illustrated in FIG. 1A can be configured to wirelessly receive a signal that includes the desired signal and the interference signal that spectrally overlaps the desired signal. In one example, antenna/analog conditioner 11 can be configured to receive the signal, which can fall within a pre-defined spectral band, and antenna/analog conditioner 11 can include one or more filters configured to block signals having frequencies that fall outside of this band.”).  

Regarding claim 5, Dafesh further discloses
The system of claim 1, wherein the AJ signal processing unit (FIG. 1B, element 100) comprises a digital-to-analog converter (DAC) (Fig. 1B, element 14, “Optional D/A Converter”) configured to convert one or more digitally processor signals from the AJ processor to an analog domain (Paragraph 63, “interference reduction circuit 100 can be configured to provide its output to digital-to-analog (D/A) converter 14, which is configured to convert the output to the analog domain.”).  

Regarding claim 6, Dafesh further discloses
The system of claim 1, wherein the DAC is a single channel DAC configured to convert digitally AJ processed signals to an intermediate frequency (Fig. 3D depicts the DAC to be a single channel DAC) or a multi-channel DAC or a plurality of DACs configured to convert the digitally processed I and Q channel signals to I and Q channel baseband frequencies (Fig. 3E depicts the DAC to be a double channel DAC to process the I and Q channels).  

Regarding claim 7, Dafesh further discloses
The system of claim 1, wherein the antijam signal processing unit comprises a RF upconverter configured to upconvert processed digital signals from an IF frequency or from baseband I and Q channels (Fig. 1B depicts, an optional D/A convertor followed by an upconverter to upconvert the processed digital signals which would upconvert the digital signals from an IF frequency of baseband I and Q channels depending on the number of D/A).  
Regarding claim 8, the combination of Dafesh and Simic discloses
The system of claim 1, wherein the narrowband signal receiver comprises an analog-to-digital converter (ADC) configured to digitize an IF signal or I and Q signals at basebands (Fig. 3E, ADC). However, Dafesh fails to disclose, wherein the ADC is a high precision ADC operating at or greater than 18 bits or a low precision ADC operating at less than 14 bits.  

Simic discloses, 
wherein the ADC is a high precision ADC operating at or greater than 18 bits or a low precision ADC operating at less than 14 bits (Paragraph 0112, “Such attenuation may be performed on the signal in the analog domain and/or digitally. In one implementation, a selectable attenuation is performed on a high-dynamic-range digital signal (e.g. 12 to 18 bits) before the signal is converted to a lower resolution (e.g. 4 bits) for further processing.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Dafesh with Simic to incorporate the feature of: wherein the ADC is a high precision ADC operating at or greater than 18 bits or a low precision ADC operating at less than 14 bits.  Both Dafesh and Simic are considered analogous art as they disclose receivers configured to receive signals from a satellite in the presence of a jammer. However, Dafesh fails to disclose wherein the ADC is a high precision ADC operating at or greater than 18 bits or a low precision ADC operating at less than 14 bits. This feature is disclosed by Simic. There are varying definitions for what is considered a high precision ADC and what is considered a low precision ADC. The applicant of the instant application has stated high precision ADCs to be one that operates at or greater than 18 bits. This is a precision that is programmable and depends on the kind of optimization of the results desired from the system. This feature is disclosed by Simic when it states that the high-dynamic-range digital signals are processed from 12 to 18 bits. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the Dafesh with Simic to incorporate the feature mentioned above. The incorporation of these features would allow for desired precision in the digitization of the signal and thus lead to a more efficient system. 

Regarding claim 9, Dafesh further discloses
The system of claim 1, wherein the narrowband digital receiver comprises a digital receiver signal processor (Paragraph 55, “Optional A/D converter 12 is configured to digitize and quantize the signal that it receives from antenna/analog conditioner 11, and provide as output digitized samples of the signal. As known to those of skill in the art of digital signal processing, A/D converters are commercially available devices that generate a digital version of an analog signal by sampling that signal at a specified rate.”) configured to 
acquire a narrowband signal, perform code and carrier tracking, and demodulate data from the signal (Paragraph 76, “For example, FIG. 2C illustrates an exemplary signal that includes an interference signal that spectrally overlaps a desired signal. More specifically, the signal illustrated in FIG. 2C corresponds to a non-ideally generated Binary Phase Shift Keying (BPSK) pseudorandom noise (PRN) code interference signal that is spectrally matched to the 1.023 MCPS GPS C/A code”), or 
convert bit resolution from high precision to low precision reducing power consumption in the digital receiver signal processor.  

Regarding claim 10, the combination of Dafesh and Simic discloses
The system of claim 1. However, Dafesh fails to disclose, wherein the narrowband signal receiver is further configured to convert a sample resolution of the processed samples to low precision samples. 
Simic discloses, 
wherein the narrowband signal receiver is further configured to convert a sample resolution of the processed samples to low precision samples (Paragraph 0112, “Such attenuation may be performed on the signal in the analog domain and/or digitally. In one implementation, a selectable attenuation is performed on a high-dynamic-range digital signal (e.g. 12 to 18 bits) before the signal is converted to a lower resolution (e.g. 4 bits) for further processing.”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Dafesh with Simic to incorporate the feature of: wherein the narrowband signal receiver is further configured to convert a sample resolution of the processed samples to low precision samples.  Both Dafesh and Simic are considered analogous art as they disclose receivers configured to receive signals from a satellite in the presence of a jammer. However, Dafesh fails to disclose wherein the narrowband signal receiver is further configured to convert a sample resolution of the processed samples to low precision samples. This feature is disclosed by Simic. There are varying definitions for what is considered a high precision ADC and what is considered a low precision ADC. This is a precision that is programmable and depends on the kind of optimization of the results desired from the system. This feature is disclosed by Simic when it states that the high-dynamic-range digital signals are processed from 12 to 18 bits and low precision is processed at 4 bits. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the Dafesh with Simic to incorporate the feature mentioned above. The incorporation of these features would allow for desired precision in the digitization of the signal and thus lead to a more efficient system. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dafesh (US 9654158 B2, the citations corresponding to provided reference copy) in view of Simic (US 20090268788 A1) further in view of Lin (US 20180205412 A1).

Regarding claim 4, the combination of Dafesh and Simic discloses [Note: what the combination of Dafesh and Simic fails to disclose is strike-through]
The system of claim 1, 

Lin discloses, 
(FIG. 2 depicts a plurality of ADC channels) comprising of at least one channel configured to provide high precision digitization of a narrowband signal followed by a narrowband signal receiver (Referring to FIG. 2, paragraph 0035, “The narrow band path include Complex BPF 213 and Complex ADC 216.” and “In at least one embodiment, binary selection between wide band path and narrow band path, is utilized. Additional programmability to adjust bandwidth within a selected path is available. For example, filter bandwidth of the I_LPF 211 and Q_LPF 212 are programmable (e.g., in the range of 6-20 MHz with a resolution of 2 MHz). Noise shaping bandwidth of Sigma Delta ADCs I_ADC 214 and Q_ADC 215 may be programmable as well. Dynamic range of the I_LPF 211 and Q_LPF 212 may also be programmable by changing the sampling frequency of the filter. The use of programmability has two advantages: first advantage is targeting intentional reduction of bandwidth to increase the link budget with tradeoff of data rate and the second advantage is autonomously trying to match remote transmit bandwidth to achieve an optimum performance.”), and at least one channel configured to provide low precision analog to digital conversion followed by a wideband signal receiver (Referring to FIG. 2, paragraph 0035, “The I_LPF 211, the I-ADC 214, the Q_LPF 212 and the Q-ADC 215 represent a wide band path.” and Paragraph 0036, “In at least one embodiment, binary selection between wide band path and narrow band path, is utilized. Additional programmability to adjust bandwidth within a selected path is available. For example, filter bandwidth of the I_LPF 211 and Q_LPF 212 are programmable (e.g., in the range of 6-20 MHz with a resolution of 2 MHz). Noise shaping bandwidth of Sigma Delta ADCs I_ADC 214 and Q_ADC 215 may be programmable as well. Dynamic range of the I_LPF 211 and Q_LPF 212 may also be programmable by changing the sampling frequency of the filter. The use of programmability has two advantages: first advantage is targeting intentional reduction of bandwidth to increase the link budget with tradeoff of data rate and the second advantage is autonomously trying to match remote transmit bandwidth to achieve an optimum performance.”).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Dafesh with Lin to incorporate the features of: wherein the AJ signal processing unit comprises a plurality of ADC channels comprising of 38at least one channel configured to provide high precision digitization of a narrowband signal followed by a narrowband signal receiver, and at least one channel configured to provide low precision analog to digital conversion followed by a wideband signal receiver.  Dafesh and Simic and Lin are considered analogous arts as they all disclose receivers configured to receive signals and to provide specified digitization of the signals based on whether the signal is a narrow-band or wide-band signal. However, the combination of Dafesh and Simic fails to disclose, wherein the AJ signal processing unit comprises a plurality of ADC channels comprising of 38at least one channel configured to provide high precision digitization of a narrowband signal followed by a narrowband signal receiver, and at least one channel configured to provide low precision analog to digital conversion followed by a wideband signal receiver.  Lin discloses these features when it states that a binary selection between wide band path and narrow band path, is utilized and that the selection of the sampling frequency is programmable based on the bandwidth of the signal. Therefore, a narrowband signal would be sampled at a higher precision while a wide-band signal would be sampled at a lower precision. Lin goes on to disclose the benefit of this programmability when it states in paragraph 0035, “The use of programmability has two advantages: first advantage is targeting intentional reduction of bandwidth to increase the link budget with tradeoff of data rate and the second advantage is autonomously trying to match remote transmit bandwidth to achieve an optimum performance.” Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Dafesh and Simic with Lin to incorporate the features mentioned above. The incorporation of these features would allow for a better analysis of wideband and narrowband signals and thus lead to a more efficient system. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11, 12, 13, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dafesh (US 9654158 B2, the citations corresponding to provided reference copy).

Regarding claim 11, Dafesh discloses 
A narrowband antijam (AJ) signaling system (Paragraph 244, “Anti jam receivers, in which the present circuits and methods can facilitate resistance to a wide variety of potential jamming sources, whether such sources are intentional or unintentional, including consumer goods that can radiate unauthorized energy into critical military use bands.”), comprising: 
an AJ processor configured to suppress a jammer power down to a level of a noise floor of the narrowband AJ signaling system (Paragraph 48, “Optional threshold circuit 110 can be configured so as to compute the amplitude, average amplitude, and amplitude residual determined from the difference between the amplitude and the average amplitude, or optional threshold circuit 110 can be configured so as to accept the amplitude and amplitude residual that is computed by interference suppression circuit or some other circuit 120 [tantamount to AJ processor] in receiver 10. Optional threshold circuit 110 can be configured so as to provide a gating signal to control the signal values going into interference suppression circuit 120 and/or can be configured so as to provide a second gating signal to bypass interference suppression circuit 120 based upon the amplitude being below a predetermined value.”), wherein 
the AJ processor is placed between a high precision analog-to-digital (ADC) converter and a narrowband digital receiver (Fig. 3D depicts the Digital process placed between the AD and Signal Receiver), or 
the AJ processor is placed between the high precision ADC and a digital-to- analog converter (DAC) (FIG. 3E depicts the Digital processor placed between the A/D converter and the D/A converter).  

Regarding claim 12, Dafesh further discloses
The system of claim 11, wherein the narrowband digital receiver (Paragraph 214, “In some embodiments, the present circuits and methods suitably can be implemented using a digital processor. Devices in the receiver capable of performing some or all actions of the processor illustrated in FIGS. 5E-5F or the circuits illustrated in FIGS. 5A and 5D can include a field programmable gate array (FPGA), application specific integrated circuit (ASIC), central processor unit (CPU), graphics processor unit (GPU), or other similar digital processing device.”) comprises 
40an acquisition circuit configured to process received signals by time sharing physical multiply and accumulate operations to select an optimal coherent integration period (Paragraph 220, “FIG. 5H schematically illustrates selected components of another exemplary interference suppression circuit [tantamount to “acquisition circuit” for use in reducing an interference signal that spectrally overlaps a desired signal based on based on clustering the amplitudes of the signals, according to some embodiments of the present invention. The implementation illustrated in FIG. 5H excludes the use of thresholding. Again, for clarity of representation, delay lines for time-alignment are not illustrated. Note that the filters illustrated in FIGS. 5G-5H can be configured so as to include an adaptable integration window (time period over which averaging takes place) so as to be adaptable to multiple interference sources that may, in some cases, be constant only over short periods of time.”) for a given Jammer to Signal power ratio (Paragraph 222, “Additionally, for lower values of interference to signal ratio (I/S), L can be selected to be longer.”).  

Regarding claim 13, Dafesh further discloses
The system of claim 12, wherein the selection of the optimal coherent integration period is based on minimization of an acquisition time (Paragraph 227, “The circuit may have initialized a certain number of amplitude clusters (e.g., filters) using a histogram in a manner such as described above with reference to FIGS. 5I-5J, or any other suitable manner. Method 530 illustrated in FIG. 5K can include measuring the inter-cluster distances between all active clusters (531), e.g., at a defined time interval. Method 530 includes determining whether any two clusters are measured to have an inter-cluster distance that is less than a threshold T3 (532), e.g., by comparing each of the measured inter-cluster distances to threshold T3.”; therefore, minimization of an acquisition time is based on the threshold).  

Regarding claim 19, Dafesh discloses 
A method, comprising: 
digitizing a narrowband satellite signal at a sample rate of Fs samples per second (FIG. 2C displays digitized signal; Paragraph 76, “FIG. 2C shows amplitude samples computed in real time at a 122 million sample per second rate, and it can be seen that although the average amplitude is approximately constant at a value 1000, there are times near symbol transitions that the amplitude deviates dramatic”); 
obtaining an estimate of a signal-to-noise power spectral density (Paragraph 109, “In some embodiments, interference suppression circuit 320 also includes circuitry, e.g., optional filter parameter adapter 326, configured to adaptively adjust linear time domain filter 323, e.g., so as to minimize an interference to noise ratio (INR) or to maximize a carrier power to noise spectral density ratio (C/No) or a signal to noise ratio (SNR).”); 
42selecting an optimal coherent integration time, wherein the optimal coherent integration time is configured to minimize a Time to First Acquisition (TTFA) or a dwell period (Paragraph 227, “The circuit may have initialized a certain number of amplitude clusters (e.g., filters) using a histogram in a manner such as described above with reference to FIGS. 5I-5J, or any other suitable manner. Method 530 illustrated in FIG. 5K can include measuring the inter-cluster distances between all active clusters (531), e.g., at a defined time interval. Method 530 includes determining whether any two clusters are measured to have an inter-cluster distance that is less than a threshold T3 (532), e.g., by comparing each of the measured inter-cluster distances to threshold T3.”); 
processing one or more digitized signal at a clock rate that is N - Fs cycles per second to perform N operations every sample of an analog-to-digital (ADC) clock rate (Paragraph 208, “For example, cluster definition circuit 521 illustrated in FIG. 5A or the circuit illustrated in FIG. 5D can include N amplitude estimation circuits, such as FIR or IIR filters, configured to define respective amplitude clusters based on the values of the last F.sub.s*T.sub.i amplitude samples, where F.sub.s corresponds to the sample rate of the filter and T.sub.i corresponds to the window length (in time) over which the filter is determining the amplitude value. As one example, the following FIR filter can be used for each amplitude estimation circuit:”), wherein the processing of the one or more digitized signal is performed by a parallel correlator or a passive matched filter acquisition circuit (Paragraph 218, “Note that for clarity of representation, FIG. 5G does not show delay lines that can be provided in a hardware or software implementation so as to properly time-align the amplitude samples, amplitude estimates (cluster definitions), and phase samples. In some embodiments, the decision making block and the filters can incur some fixed amount of time when implemented, and the phase samples can be delayed to match.”); and 
selecting a correct time and frequency hypothesis, wherein the correct time and frequency hypothesis is configured to acquire a signal timing and frequency based on an optimized coherent integration period (Paragraph 220, “Again, for clarity of representation, delay lines for time-alignment are not illustrated. Note that the filters illustrated in FIGS. 5G-5H can be configured so as to include an adaptable integration window (time period over which averaging takes place) so as to be adaptable to multiple interference sources that may, in some cases, be constant only over short periods of time.”). 

Regarding claim 20, Dafesh further discloses 
The method of claim 19, wherein the operations include a plurality of multiply and accumulate operations that are performed at a rate that is faster than the incoming sample rate (Paragraph 220, “Note that the filters illustrated in FIGS. 5G-5H can be configured so as to include an adaptable integration window (time period over which averaging takes place) so as to be adaptable to multiple interference sources that may, in some cases, be constant only over short periods of time.”; therefore it would be obvious that these adaptable filters can sample faster than the incoming sample rate). 

Regarding claim 21, Dafesh further discloses
The method of claim 20, wherein the multiply and accumulate operations further include performing a Fast Fourier Transform or a Discrete Fourier Transform (Paragraph 147, "For power domain (A.sup.2) based interference suppression, the FFT or DFT of the p.sub.k samples can be obtained”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dafesh (US 9654158 B2, the citations corresponding to provided reference copy) in view of FENGHAO (US 20130183921 A1).

Regarding claim 14, Dafesh discloses [Note: What Dafesh does not disclose is strike-through]
A system, comprising: 
a dual channel wide dynamic range radio frequency (RF) front end (FIG. 3E depicts a dual channel RF front end) and automatic gain control (AGC) unit that receives a narrowband BOC signal (Paragraph 149, “In some embodiments, the threshold can be selected to be a predetermined level above the interference free bins (for example, 10 times the average magnitude of such bins or can be determined by first measuring the average magnitude of such bins in an interference free environment, and then scaling the threshold according to the ADC attenuation resulting from automatic gain control.”; therefore, the AGC functionality is within the RD to IF Downconverter unit), wherein 
the dual channel wide dynamic range RF front end and AGC (FIG. 3 E depicts the RF to IF Downconverter [tantamount to the RF front end and AGC]) comprises a first quadrature downconverter (QDC) and a second QDC (Paragraph 120, “In the illustrative implementation illustrated in FIG. 3E, the signals are converted to and from I/Q (baseband) in the RF domain. In that implementation, the I and Q signals are digitized using two ADCs (one for I and one for Q), then processed directly by the processor without further translation. After passing through the processor, the processed I and Q signals are converted to the analog domain using two DACs. In both cases, the processor reduces the interference into the receiver.”),


FENGHAO discloses, 
the first QDC is configured to downconvert one or more spreading codes at an upper sideband (USB) above the carrier frequency of the BOC signal transmission (FIG. 1 and Paragraph 0004 “A complex mixer stage, or a complex mixer, such as the dual-carrier complex mixer illustrated in the middle of Fig. 1 is used to down-convert the two signals, the I-signal and the Q-signal, to baseband (BB). In other words, the I-signal and the Q-signal on the two carriers are down-converted to respective BB signals. The resulting BB signals are fed to Low Pass Filters (LPF 1-4) and Analogue-to-Digital Converters (ADC 1-4) for further processing. Eventually, as illustrated in Fig. 1, the dual carrier CIF mixer stage down-converts the dual carrier RF signals into quadrature Lower Side Band signals (LSI, LSQ) and quadrature Upper Side Band signals (USI, USQ). Here LS represents Lower Side band, US represents Upper Side band, and I and Q represent in-phase and quadrature-phase, respectively.), and 
the second QDC is configured to downconvert one or more spreading codes at a lower sideband (LSB) below said carrier frequency (FIG. 1 and Paragraph 0004 “A complex mixer stage, or a complex mixer, such as the dual-carrier complex mixer illustrated in the middle of Fig. 1 is used to down-convert the two signals, the I-signal and the Q-signal, to baseband (BB). In other words, the I-signal and the Q-signal on the two carriers are down-converted to respective BB signals. The resulting BB signals are fed to Low Pass Filters (LPF 1-4) and Analogue-to-Digital Converters (ADC 1-4) for further processing. Eventually, as illustrated in Fig. 1, the dual carrier CIF mixer stage down-converts the dual carrier RF signals into quadrature Lower Side Band signals (LSI, LSQ) and quadrature Upper Side Band signals (USI, USQ). Here LS represents Lower Side band, US represents Upper Side band, and I and Q represent in-phase and quadrature-phase, respectively.).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Dafesh with FENGHAO to incorporate the features of: the first QDC is configured to downconvert one or more spreading codes at an upper sideband (USB) above the carrier frequency of the BOC signal transmission, and the second QDC is configured to downconvert one or more spreading codes at a lower sideband (LSB) below said carrier frequency.  Both Dafesh and FENGHAO are considered analogous arts as they both disclose an architecture of ADCs, processors and filters to digitize an incoming signal and perform spectral analysis on the signals for further processing. Dafesh is very similar to the instant application as it discloses methods for reducing an interference signal the spectrally overlaps a desired signal. FENGHAO is also very similar to the instant application as it discloses in the abstract, “The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals. However, Dafesh fails to disclose, the first QDC is configured to downconvert one or more spreading codes at an upper sideband (USB) above the carrier frequency of the BOC signal transmission, and the second QDC is configured to downconvert one or more spreading codes at a lower sideband (LSB) below said carrier frequency. FENGHAO discloses these features in FIG. 1 and Paragraph 0004 as mentioned above. The incorporation of these features would allow for the spectral analysis to be applied to the lower side band and/or the upper side band of the signal to more effectively identify and suppress interference. Therefore, it would have been obvious to modify Dafesh and FENGHAO with the feature mentioned above, the incorporation of these features would lead to a more efficient system. 

Regarding claim 15, the combination of Dafesh and FENGHAO discloses 
The system of claim 14. However, Dafesh fails to disclose, wherein separate quadrature downconversion stages are used to downconvert the BOC signal out of the AGC to baseband I and Q components of a USB signal component and to a baseband I and Q components of a LSB signal component
FENGHAO discloses, 
wherein separate quadrature downconversion stages are used to downconvert the BOC signal out of the AGC to baseband I and Q components of a USB signal component and to a baseband I and Q components of a LSB signal component (FIG. 1 and Paragraph 0004 “A complex mixer stage, or a complex mixer, such as the dual-carrier complex mixer illustrated in the middle of Fig. 1 is used to down-convert the two signals, the I-signal and the Q-signal, to baseband (BB). In other words, the I-signal and the Q-signal on the two carriers are down-converted to respective BB signals. The resulting BB signals are fed to Low Pass Filters (LPF 1-4) and Analogue-to-Digital Converters (ADC 1-4) for further processing. Eventually, as illustrated in Fig. 1, the dual carrier CIF mixer stage down-converts the dual carrier RF signals into quadrature Lower Side Band signals (LSI, LSQ) and quadrature Upper Side Band signals (USI, USQ). Here LS represents Lower Side band, US represents Upper Side band, and I and Q represent in-phase and quadrature-phase, respectively.).  

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Dafesh with FENGHAO to incorporate the features of: wherein separate quadrature downconversion stages are used to downconvert the BOC signal out of the AGC to baseband I and Q components of a USB signal component and to a baseband I and Q components of a LSB signal component. Both Dafesh and FENGHAO are considered analogous arts as they both disclose an architecture of ADCs, processors and filters to digitize an incoming signal and perform spectral analysis on the signals for further processing. Dafesh is very similar to the instant application as it discloses methods for reducing an interference signal the spectrally overlaps a desired signal. FENGHAO is also very similar to the instant application as it discloses in the abstract, “The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals. However, Dafesh fails to disclose, wherein separate quadrature downconversion stages are used to downconvert the BOC signal out of the AGC to baseband I and Q components of a USB signal component and to a baseband I and Q components of a LSB signal component. FENGHAO discloses these features in Fig. 1 and Paragraph 0004, where it shows that separate downconversion stages are used to downconvert the signal to baseband I and Q components for both the USB signal component and the LSB signal component. The incorporation of these features would allow for the spectral analysis to be applied to the lower side band and/or the upper side band of the signal to more effectively identify and suppress interference. Therefore, it would have been obvious to modify Dafesh and FENGHAO with the feature mentioned above, the incorporation of these features would lead to a more efficient system.

Regarding claim 17, the combination of Dafesh and FENGHAO discloses 
The system of claim 15. However, Dafesh fails to disclose,  further comprising: a first pair of single channel analog-to-digital converter (ADCs) configured to digitize the I and Q components of the USB; and a second pair of single high-precision ADCs configured to digitize the I and Q components of the LSB.  
FENGHAO discloses,
further comprising: a first pair of single channel analog-to-digital converter (ADCs) configured to digitize the I and Q components of the USB (Fig. 1 depicts a first pair of ADCs configured to digitize the I and Q components of the USB (i.e. USI and USQ)); and a second pair of single high-precision ADCs configured to digitize the I and Q components of the LSB (Fig. 1 depicts a second pair of ADCs configured to digitize the I and Q components of the LSB (i.e. LSI and LSQ)).  
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Dafesh with FENGHAO to incorporate the features of, further comprising: a first pair of single channel analog-to-digital converter (ADCs) configured to digitize the I and Q components of the USB; and a second pair of single high-precision ADCs configured to digitize the I and Q components of the LSB.  Both Dafesh and FENGHAO are considered analogous arts as they both disclose an architecture of ADCs, processors and filters to digitize an incoming signal and perform spectral analysis on the signals for further processing. Dafesh is very similar to the instant application as it discloses methods for reducing an interference signal the spectrally overlaps a desired signal. FENGHAO is also very similar to the instant application as it discloses in the abstract, “The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals. However, Dafesh fails to disclose, further comprising: a first pair of single channel analog-to-digital converter (ADCs) configured to digitize the I and Q components of the USB; and a second pair of single high-precision ADCs configured to digitize the I and Q components of the LSB.  FENGHAO discloses these features in Fig. 1 and Paragraph 0004, where it depicts a first pair of ADCs configured to digitize the I and Q components of the USB and a second pair of ADCs configured to digitize the I and Q components of the LSB.  The incorporation of these features would allow for the spectral analysis to be applied to the lower side band and/or the upper side band of the signal to more effectively identify and suppress interference. Therefore, it would have been obvious to modify Dafesh and FENGHAO with the feature mentioned above, the incorporation of these features would lead to a more efficient system.

Regarding claim 18, the combination of Dafesh and FENGHAO discloses
The system of claim 15. However, Dafesh fails to disclose, further comprising: a first antijam (AJ) signal processor configured to receive the I and Q signal components for the USB and a second AJ signal processor configured to receive the I and Q signal components for the LSB, both of which are configured to reduce an effect of the jammer resulting in a low Jammer to Signal ratio. 
FENGHAO discloses,
a first antijam (AJ) signal processor (Paragraph 0054, “Moreover, those skilled in the art will appreciate that the functions explained herein below may be, completely or in part, implemented using software functioning in conjunction with a programmed microprocessor or general purpose computer. It will also be appreciated that while the CIF mixer stage technique is primarily described in the form of methods and apparatuses, the technique may also be embedded at least partially in a computer program product as well as in a system comprising a computer processor and a memory coupled to the processor, wherein the memory is encoded with one or more programs that may perform the function disclosed herein.) configured to receive the I and Q signal components for the USB (FIG. 1 depicts the I and Q components for the USB which then get further processed) and a second AJ signal processor (Paragraph 0054, “Moreover, those skilled in the art will appreciate that the functions explained herein below may be, completely or in part, implemented using software functioning in conjunction with a programmed microprocessor or general purpose computer. It will also be appreciated that while the CIF mixer stage technique is primarily described in the form of methods and apparatuses, the technique may also be embedded at least partially in a computer program product as well as in a system comprising a computer processor and a memory coupled to the processor, wherein the memory is encoded with one or more programs that may perform the function disclosed herein.) configured to receive the I and Q signal components for the LSB (FIG. 1 depicts the I and Q components for the LSB which then get further processed), both of which are configured to reduce an effect of the jammer resulting in a low Jammer to Signal ratio (Paragraph 0080, “Usually the frequency of the IF clock (f.sub.LO2) is very low, thus the phase skew may be ignored. In this case, if on each signal path the conversion gain of cascaded mixers is calibrated, and the IF clock signal phases are set as .theta..sub.1=.theta..sub.2=.phi., the image interference will be removed.”). 

It would have been obvious to someone in the art prior to the effective filing date of the invention to modify Dafesh with FENGHAO to incorporate the features of, further comprising: a first antijam (AJ) signal processor configured to receive the I and Q signal components for the USB and a second AJ signal processor configured to receive the I and Q signal components for the LSB, both of which are configured to reduce an effect of the jammer resulting in a low Jammer to Signal ratio. Both Dafesh and FENGHAO are considered analogous arts as they both disclose an architecture of ADCs, processors and filters to digitize an incoming signal and perform spectral analysis on the signals for further processing. Dafesh is very similar to the instant application as it discloses methods for reducing an interference signal the spectrally overlaps a desired signal. FENGHAO is also very similar to the instant application as it discloses in the abstract, “The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals. However, Dafesh fails to disclose, further comprising: a first antijam (AJ) signal processor configured to receive the I and Q signal components for the USB and a second AJ signal processor configured to receive the I and Q signal components for the LSB, both of which are configured to reduce an effect of the jammer resulting in a low Jammer to Signal ratio. FENGHAO discloses these features when it states that it would be obvious to someone in the art to utilize a processor(s) in the receiver circuitry to analyze the signal outputs. As disclose in FIG. 1 of FENGHAO, the output signals from the ADCs can get further processed for interference reduction. This process of receiving the LSI, LSQ, USI and USQ signals and performing spectral analysis to remove interference would be performed using a signal processor. It would also be obvious to someone in the art to use multiple processors in place of one processor to perform such functions. FENGHAO also discloses that the ultimate goal is to reduce the interference in the signal data and therefore the design is configured to reduce an effect of interference [tantamount of jammer signal].  The incorporation of these features would allow for the spectral analysis to be applied to the lower side band and/or the upper side band of the signal and using signal processors to more effectively identify and suppress interference. Therefore, it would have been obvious to modify Dafesh and FENGHAO with the features mentioned above, the incorporation of these features would lead to a more efficient system.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Dafesh (US 9654158 B2, the citations corresponding to provided reference copy) in view of FENGHAO (US 20130183921 A1) as applied to claim 15 above, and further in view of Simic (US 20090268788 A1).

Regarding claim 16, the combination of Dafesh and FENGHAO discloses
The system of claim 15. However, Dafesh fails to disclose, a first low pass anti-aliasing filter and a second low pass anti-aliasing filter, each of which is placed prior to digitization by a first dual channel high precision analog-to-digital converter (ADC) and a second dual channel high precision ADC both of which have 18 or more bits. FEHNGHAO discloses, a first low pass anti-aliasing filter and a second low pass anti-aliasing filter, each of which is placed prior to digitization by a first dual channel high precision analog-to-digital converter (ADC) and a second dual channel high precision ADC (Fig. 3A depicts a first and second low pass filter placed before digitization by an ADC). However, the combination of Dafesh and FENGHAO fails to disclose, further comprising: both of which have 18 or more bits. 
Simic discloses,
further comprising: both of which have 18 or more bits (Paragraph 0112, “Such attenuation may be performed on the signal in the analog domain and/or digitally. In one implementation, a selectable attenuation is performed on a high-dynamic-range digital signal (e.g. 12 to 18 bits) before the signal is converted to a lower resolution (e.g. 4 bits) for further processing.”). 
It would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Dafesh and FENGHAO with Simic to incorporate the feature of, further comprising: both of which have 18 or more bits.  Both Dafesh and FENGHAO are considered analogous arts as they both disclose an architecture of ADCs, processors and filters to digitize an incoming signal and perform spectral analysis on the signals for further processing. Dafesh is very similar to the instant application as it discloses methods for reducing an interference signal the spectrally overlaps a desired signal. FENGHAO is also very similar to the instant application as it discloses in the abstract, “The CIF mixer stage comprises numerous individual mixers driven by IF clock signals to down-convert received IF signals into a set of signals at baseband frequency which are further combined to form a lower side band signal and an upper side band signal. The IF clock signals used have a predefined phase relationship among them, which involves tunable phase skews. By calibration of the conversion gains and the phases of the IF clock signals the gain and phase imbalance introduced in a preceding radio frequency mixer stage and/or the CIF mixer stage can be cancelled. Further, in-channel IQ leakage control can be applied to the lower side band signal and/or the upper side band signal. The CIF mixer stage can thus effectively suppress image interference and IQ leakage.” Therefore, FENGHAO utilizes similar method steps to the instant application to suppress interference signals.  Simic is also considered analogous art as it discloses receivers configured to receive signals from a satellite in the presence of a jammer. The combination of Dafesh and FENGHAO fails to disclose that the ADCs being used both have 18 or more bits. This feature is disclosed by Simic. There are varying definitions for what is considered a high precision ADC and what is considered a low precision ADC. The applicant of the instant application has stated high precision ADCs to be one that operates at or greater than 18 bits. This is a precision that is programmable and depends on the kind of optimization of the results desired from the system. This feature is disclosed by Simic when it states that the high-dynamic-range digital signals are processed from 12 to 18 bits. Therefore, it would have been obvious to someone in the art prior to the effective filing date of the invention to modify the combination of Dafesh and FENGHAO with Simic to incorporate the feature mentioned above and to make both ADCs to perform at 18 bits or greater. The incorporation of these features would allow for a more precise digitization of the signal and thus lead to a more efficient system. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZRA NUR WAHEED/
Examiner, Art Unit 3648                                                                                                                                                                                           
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648